DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on September 22, 2022. 

Status of Claims
Claims 1, 9, 10 and 14-19 have been amended. No new claim has been added.  Claims 1-20 are pending. Claims 1-20 are examined herein.  

Response to Amendments 
The Amendments to the drawings/specification and Claims all filed 09/22/2022 have been entered.  The minor informalities have been addressed by amendments and objection to drawings/specification and claims 1, 9, 10 and 14-19 thereto are withdrawn accordingly. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 09/22/2022 have been fully considered. Applicant argues that the claim 1 (claim 19) and its dependent claims are not anticipated nor prima facie obvious over Mitsutake et al. (JPH1066802A). 
Applicant argues that: Mitsutake discloses an ultrasonic defoaming device. [0001] Mitsutake discloses applying ultrasonic vibration to the liquid to be defoamed and a separate gas separation unit. [0006] Mitsutake shows a gas vent pipe-line 18 with pump 17 for discharging the stored gas in the gas separation part 15. [See Figure 1 and 0023] The gas in Mitsutake is discharged by pump 17 prior to any ultrasonic defoaming. [See Figure 1 and 0023] Mitsutake makes no mention of an ultrasonic wave device, provided downstream from the inline flow conditioner, including one or more ultrasonic probes for emitting ultrasonic waves towards the multiphase fluid. This multiphase fluid of the present invention includes a separated liquid phase and a gas phase. (See Figure 4 gas phase 422 and a liquid phase 420) Therefore, Mitsutake does not disclose, teach, or suggest all elements of claim 1. Claims 2 and 6 depend from claim 1. For the same reasons as claim 1, Mitsutake does not disclose, teach, or suggest all elements of claim 19. See Remarks, pages 5-7.
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 07/21/2022 (see pages 4-5), Mitsutake discloses a deforming device (Fig. 1 of original Japanese document, pages 2-3). Since “emulsion” is a mixture of two or more phases that are normally immiscible (unmixable or unblendable) owing to phase(s) separation, and the “foam” is an air-water emulsion, deforming device taught by Mitsutake is considered as a demulsification system as recited. Mitsutake discloses the deforming device (i.e., a demulsification system) comprises (Fig. 1 of original Japanese document, pages 2-3): (i) a multiphase liquid sent from a storage tank (1, Fig. 1) via a drain pipe (2, Fig. 1), a pump (10, Fig. 1) to a gas separating unit (15, Fig. 1). The gas separating unit (15, Fig. 1) separate a gas phase from a liquid phase wherein the foam is included in the liquid phase that is sent through a defoaming liquid feed pipe (14, Fig. 1).  The gas separating unit (15, Fig. 1) taught by Mitsutake meets the recited inline flow conditioner; (ii) an ultrasonic wave device (7, Fig. 1), provided “downstream” (i.e., in the direction in which a process stream flows) from the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner), including one or more ultrasonic probes (refer to the multiple probes along the defoaming liquid feed pipe (14, Fig. 1)) for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion. Mitsutake discloses a gas oil separation system (the system shown in Fig. 1) that separate a gas from a liquid, such as a photographic emulsion (page 1, Abstract), comprising a deforming device (i.e., a demulsification system) as set forth above. This meets the gas oil separation system recited in claim 19.  
Consequently, as set forth above, it is still the examiner’s assessment that the claimed invention recited in claims 1 and 19 are anticipated by the cited prior art Mitsutake et al. (JPH1066802A).
It is the examiner’s position that applicants’ arguments/evidence had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments/evidence are considered, the totality of the rebuttal evidence of nonobviousness/not-being-anticipated fails to outweigh the evidence of obviousness/being-anticipated. 
Therefore, the previous rejections to claims 1, 2, 6 and 19 under 35 U.S.C. 102(a)(1), and rejections to claims 7-11 under 35 U.S.C. 103 are maintained. In addition, claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutake et al. (JPH1066802A, all the citations are from the attached English translation, hereinafter “Mitsutake”). 
In regard to claims 1 and 19, Mitsutake discloses a deforming device (i.e., a demulsification system), wherein the deforming device (i.e., a demulsification system) comprises (Fig. 1 of original Japanese document, pages 2-3):
(i) A multiphase liquid sent from a storage tank (1, Fig. 1) via a drain pipe (2, Fig. 1), a pump (10, Fig. 1) to a gas separating unit (15, Fig. 1). The gas separating unit (15, Fig. 1) separate a gas phase from a liquid phase wherein the foam is included in the liquid phase that is sent through a defoaming liquid feed pipe (14, Fig. 1).  The gas separating unit (15, Fig. 1) taught by Mitsutake meets the recited inline flow conditioner. 
(ii) An ultrasonic wave device (7, Fig. 1), provided downstream from the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner), including one or more ultrasonic probes (refer to the multiple probes along the defoaming liquid feed pipe (14, Fig. 1)) for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion. 
Mitsutake discloses a gas oil separation system (the system shown in Fig. 1) that separate a gas from a liquid, such as a photographic emulsion (page 1, Abstract), comprising a deforming device (i.e., a demulsification system) as set forth above. This meets the gas oil separation system recited in claim 19.  

In regard to claim 2, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) is configurable to be installed on an outer surface of a pipe (see Fig. 1).

In regard to claim 6, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]).
Mitsutake discloses every limitation recited in claims 1, 2, 6 and 19.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake et al. (JPH1066802A, all the citations are from the attached English translation, hereinafter “Mitsutake”). 
In regard to claim 7, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]). Although Mitsutake does not explicitly discloses the power of the ultrasonic wave device (7, Fig. 1), the claimed power range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize ultrasonic wave device activity and utility taking into consideration the operational parameters of the defoaming (demulsifying) operation (time, temperature, pressure, throughput), the geometry of the defoaming device, the physical and chemical make-up of the liquid feedstock as well as the nature of the demulsified end-products. 

In regard to claims 8-10, Mitsutake discloses the gas separating unit (15, Fig. 1) separate a gas phase from a liquid phase wherein the foam is included in the liquid phase that is sent through a defoaming liquid feed pipe (14, Fig. 1) (pages 2-3).  The gas separating unit (15, Fig. 1) taught by Mitsutake meets the recited inline flow conditioner, as set forth above. Since the gas is separated from the multiphase fluid, one skilled in the art would have reasonably expected that the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) is configured to adjust a flow profile of the multiphase fluid from a first flow profile to a second flow profile.  
Although Mitsutake does not explicitly discloses the detailed flow profiles in the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) as recited in claims 9 and 10, the claimed flow profiles would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) and utility taking into consideration the operational parameters of the gas-liquid separation operation (time, temperature, pressure, throughput), the geometry of the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner), the physical and chemical make-up of the multiphase fluid feedstock as well as the nature of the separated gas and liquid phases. 

In regard to claim 11, Mitsutake discloses the gas separating unit (15, Fig. 1) having a liquid level sensor for detecting the liquid level of the liquid to be defoamed; and a gas venting line having a pump connected to the gas separating unit and discharging a gas stored in the gas separating unit. And an ultrasonic defoaming device, comprising: control means for controlling the drive of the pump based on the detection information of the liquid level sensor (page 2, paragraph [0012]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as applied to claim 1 above, and further in view of Gou et al. (US 2007/0272618 A1, hereinafter “Gou”). 
In regard to claim 3, Mitsutake does not explicitly discloses the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted.
Gou discloses a method/an apparatus for demulsifying water-oil emulsions through ultrasonic action, comprising a step of making water-oil emulsions flow through at least one ultrasonic acting region in a flow direction, characterized in that: within said ultrasonic acting region, a concurrent ultrasonic wave whose traveling direction is the same as the flow direction of said water-oil emulsions is generated by at least one first ultrasonic transducer provided at the upstream end of said ultrasonic acting region, and at same time, a countercurrent ultrasonic wave whose traveling direction is opposite to the flow direction of said water-oil emulsions is generated by at least one second ultrasonic transducer provided at the down stream end of said ultrasonic acting region; and the concur rent ultrasonic wave and the countercurrent ultrasonic wave act simultaneously on the water-oil emulsions flowing through said ultrasonic acting region, so as to demulsify said water-oil emulsions (page 6, claim 1). Gou discloses a feature of a matching layer positioned between at least one ultrasonic probe (2, Fig. 1) and a pipe (6, Fig. 1) on which the ultrasonic probe is mounted (see Fig. 1 and Fig. 2).
It is noted that both the Mitsutake and Gou references direct an apparatus for demulsifying water-oil emulsions through ultrasonic action.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Mitsutake to provide the feature of the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted as taught by Gou, because the feature of the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted is a known, effective method for installing ultrasonic probe on a pipe where the liquid to be demulsified is flowed as taught by Gou (Fig. 1 and Fig. 2).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as evidenced by CN105372568A.
In regard to claims 4 and 5, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]).  It is known in the art that the ultrasonic wave device generates continuous ultrasonic waves or intermittent ultrasonic waves as evidenced by CN105372568A (page 1, Abstract). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as applied to claim 19 above, and further in view of Gou et al. (US 2007/0272618 A1, hereinafter “Gou”). 
In regard to claim 20, Mitsutake does not explicitly discloses the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit.
Gou discloses a method/an apparatus for demulsifying water-oil emulsions through ultrasonic action, comprising a step of making water-oil emulsions flow through at least one ultrasonic acting region in a flow direction, characterized in that: within said ultrasonic acting region, a concurrent ultrasonic wave whose traveling direction is the same as the flow direction of said water-oil emulsions is generated by at least one first ultrasonic transducer provided at the upstream end of said ultrasonic acting region, and at same time, a countercurrent ultrasonic wave whose traveling direction is opposite to the flow direction of said water-oil emulsions is generated by at least one second ultrasonic transducer provided at the down stream end of said ultrasonic acting region; and the concur rent ultrasonic wave and the countercurrent ultrasonic wave act simultaneously on the water-oil emulsions flowing through said ultrasonic acting region, so as to demulsify said water-oil emulsions (page 6, claim 1). Gou discloses the apparatus for demulsifying water-oil emulsions is used in processing crude oil in an oilfield (paragraphs [0002]-[0004]) and further discloses the deforming device (i.e., a demulsification system) is upstream from a desalting unit, or an oil-water separator unit (Fig. 3 and Fig. 4).
It is noted that both the Mitsutake and Gou references direct an apparatus for demulsifying water-oil emulsions through ultrasonic action.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Mitsutake to provide the feature of the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit as taught by Gou, because the feature of the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit is a known, effective feature of using the deforming device (i.e., a demulsification system) as taught by Gou (Fig. 3 and Fig. 4).

Claim Objections
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 12-18 AND claim 11 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 12-18.  The concept of an inline demulsification system comprising:
an inline flow conditioner for separating a multiphase fluid into a liquid phase and a gas phase, wherein the liquid phase includes an emulsion; and 
an ultrasonic wave device, provided downstream from the flow conditioner, including one or more ultrasonic probes for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion,
wherein the inline demulsification system further comprising one or more sensors for communicating data representing one or more properties of the multiphase fluid to a controller, and 
wherein the one or more sensors include one or more water-cut sensors for communicating data representing the amount of oil and/or water present in the multiphase fluid, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct an inline demulsification system comprising: (i) an inline flow conditioner for separating a multiphase fluid into a liquid phase and a gas phase, wherein the liquid phase includes an emulsion; (ii) an ultrasonic wave device, provided downstream from the flow conditioner, including one or more ultrasonic probes for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion; and (iii) one or more sensors for communicating data representing one or more properties of the multiphase fluid to a controller, wherein the one or more sensors include one or more water-cut sensors for communicating data representing the amount of oil and/or water present in the multiphase fluid, as recited in claims 12-18 of claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772